Citation Nr: 0841151	
Decision Date: 12/01/08    Archive Date: 12/09/08

DOCKET NO.  05-41 549	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an initial compensable rating for residuals of 
a fracture of the right hand, fourth and fifth metacarpals, 
status post open reduction internal fixation.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran served on active duty from September 1999 to 
September 2003.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a June 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California, which, inter alia, granted service connection for 
residuals of a fracture of the right hand and assigned an 
initial noncompensable rating, effective September 8, 2003.  

A hearing at the RO was held in September 2008 before the 
undersigned Veterans Law Judge who was designated by the 
Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 
7107(c) (West 2002) and who is rendering the determination in 
this case.

As set forth in more detail below, a remand of this matter is 
required.  The appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required.


REMAND

The veteran seeks an initial compensable rating for his 
service-connected right hand disability.  He contends that a 
higher rating is warranted as his right hand symptoms include 
pain, stiffness, weakness, increased fatigability, numbness 
and tingling, resulting in significant functional loss.

A review of the record indicates that the veteran was 
afforded a VA internal medical examination in March 2004.  In 
November 2007, VA scheduled the veteran for a more 
contemporaneous examination, but he failed to appear.  See 
38 C.F.R. § 3.655 (2008) (When entitlement to a VA benefit 
cannot be established without a current VA examination, and a 
claimant, without good cause, fails to report for such 
examination scheduled in conjunction with an original 
compensation claim, the claim shall be rated on the evidence 
of record).

At his September 2008 Board hearing, however, the veteran 
testified credibly that he had not received notice of the 
November 2007 examination.  He indicated his willingness, 
indeed his desire, to undergo a more contemporaneous 
examination in support of his claim.  Additionally, the 
veteran testified that his right hand symptoms had increased 
in severity since he was last examined by VA for compensation 
purposes in March 2004.  

In view of the foregoing, the Board finds that another VA 
medical examination in necessary.  See Olsen v. Principi, 3 
Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 
Vet. App. 629, 632 (1992) (when a veteran claims that a 
disability is worse than when originally rated, and the 
available evidence is insufficient to adequately evaluate the 
current state of the condition, VA must provide a new 
examination); see also 38 C.F.R. § 3.159(c)(4) (2008).  .

The Board also notes that VA has a duty to acknowledge and 
consider all regulations which are potentially applicable 
through the assertions and evidence of record.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In this case, given the 
veteran's reported right hand symptoms, an examination is 
necessary to identify all applicable symptomatology 
attributable to his service-connected right hand disability 
to ensure that it appropriately rated.  See Massey v. Brown, 
7 Vet. App. 204 (1994) (holding that VA medical examination 
reports must provide sufficient reference to the pertinent 
schedular criteria); see also Butts v. Brown, 5 Vet. App. 
532, 538 (1993); Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992) (noting that the assignment of a Diagnostic Code for 
rating purposes is dependent on the facts of each case, 
including such factors as relevant medical history, current 
diagnosis, and demonstrated symptomatology).  

In view of the foregoing, this matter is remanded for the 
following:

1.  The veteran should be afforded a VA 
medical examination to determine the 
nature and severity of the service-
connected residuals of a fracture of the 
right hand, fourth and fifth metacarpals, 
status post open reduction internal 
fixation.  The veteran's claims folder 
must be made available to the examiner 
for review in connection with the 
examination.  All indicated tests should 
be conducted.  In the examination report, 
the examiner should delineate all 
symptoms or pathology attributable to the 
service-connected right hand disability, 
to include any scarring or 
musculoskeletal and neurological 
impairment.  The examiner should also 
assess the severity of each symptom and 
specifically note whether and to what 
extent any musculoskeletal disability 
results in limitation of function due to 
pain, loss of motion due to weakened 
movement, excess fatigability, or 
incoordination.

2.  The RO should then readjudicate the 
veteran's claim, with consideration of 
whether all applicable right hand 
symptomatology is appropriately rated.  
If the benefits sought on appeal are not 
granted in full, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond.

The case should then be returned to the Board, if in order.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


